Citation Nr: 1608294	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-30 930	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to March 1999, January to July 2000, and February 2003 to June 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) and an April 2009 decisional letter of the Portland, Oregon RO.  The case remains in the jurisdiction of the Portland RO.

In the February 2005 decision, the RO denied entitlement to service connection for a right foot disability.  In the April 2009 decision, the RO found that the substantive appeal that the Veteran filed in connection with the denial of service connection for a right foot disability was untimely.

In September 2012, the Veteran testified during a hearing at the RO before the undersigned on the issue of whether a timely substantive appeal was filed; a transcript of that hearing is of record.

In October 2013, the Board found the substantive appeal was timely and remanded the claim for service connection for a right foot disability to the agency of original jurisdiction.

FINDING OF FACT

On February 11, 2016, prior to the promulgation of a Board decision, the Veteran's representative submitted a withdrawal of the pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, the Veteran's representative indicated in a February 11, 2016 statement in support of claim (VA Form 21-4138) that the Veteran no longer wishes to continue his appeal from the denial of the claim for service connection for a right foot disability.  Thus, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding service connection for a right foot disability is dismissed.




		
Donnie R. Hachey
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


